Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 24 February 2022, claims 1-12 have been amended; claims 13-20 are cancelled; and claim 21 is added per the applicant’s request. Accordingly, claims 1-12 and 21 are presently pending in the application.
The previous claim rejections under 35 U.S.C. § 112 have been withdrawn in light of the applicant’s amendments to claim 3-7 and 9-10.

Response to Arguments
Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive.
Regarding the claim rejections under 35 U.S.C. § 101, Applicant argued in the first paragraph on page 6 of the REMARKS that the amendments to claim 1-12 rendering the rejection moot. Specifically, Applicant argued that the claims are directed to practical application by implementing changes in a secure network environment using a state system. The Examiner respectfully disagree. The claims merely recite a process of determining a state of a solution as modeling, queued, synchronized, changed, interrupted, failed or deleted, and depending on the determined state, taking an action to synchronize or fail the solution as in claim 1; or a process of receiving a solution, queueing the solution to deploy, and synchronizing the solution as in claim 9. Except for the “a processor” or “the processor”, the “determining”, “taking and actions”, “selecting”, and “receiving” steps in the context of each of these claims encompasses a user manually and/or mentally obtaining, observing, evaluating, or judging information. The “queuing” and “synchronizing” steps are not found to including anything more than what is well-understood, routine, conventional activity (WURC) in the field. In this case, it is noted that the claimed extra-solution of “queuing” and “synchronizing” a solution is similar to “receiving or transmitting data over a network” as one of the court recognized WURC examples in MPEP 2106.05(d)(II)  If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitations of generic computer components (e.g., “a processor”, “set of instructions”), then it falls within the “Mental Processes” grouping abstract ideas. Therefore, the Examiner maintains the rejections of claims 1-12 because the claimed invention is directed to an abstract idea without significantly more.
Applicant's arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, new ground(s) of rejection is applied.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 9 each recites a statutory category (process, machine, manufacture, 2019 PEG Step 1=yes) a machine that performs the method of determining a state of a solution as modeling, queued, synchronized, changed, interrupted, failed or deleted, and taking an action based on the determined state; or receiving a solution to deploy, and selecting to synchronize the solution. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental process), but for the recitation of generic computer components. That is, other than reciting “a processor” or “the processor”, nothing in any of the claim elements precludes the steps/instructions from practically being performed in the mind. For example, but for the “a processor” or “the processor”, the “determining”, “taking and actions”, and “receiving” steps in the context of each of these claims encompasses a user manually and/or mentally obtaining, observing, evaluating, or judging information. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitations of generic computer components (e.g., “a processor”, “set of instructions”), then it falls within the “Mental Processes” grouping abstract ideas (2019 PEG Step 2A, Prong 1: Abstract Idea Grouping” Yes, Mental Process). Accordingly, the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong 2: Additional elements that integrate the Judicial exception/ Abstract idea into a practical application? = No). In particular, the claims each only recites one additional element – using a processor to perform the determining step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, each of the claims is still directed to an abstract idea.
Each of the claims do not recite any other additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations of “queuing” and “synchronizing” (2019 PEG Step 2B: Does the claim recite additional elements that amount to significantly more? Is additional element(s) well-understood, routine, and conventional in the field?) are evaluated to see if it individually or collectively with other claim elements amount to significantly more. At most, the “queuing” and “synchronizing” steps are not found to including anything more than what is well-understood, routine, conventional activity (WURC) in the field. In this case, it is noted that the claimed extra-solution of “queuing” and “synchronizing” a solution is similar to “receiving or transmitting data over a network” as one of the court recognized WURC examples in MPEP 2106.05(d)(II). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, for at least these reasons, each of the claims is directed to an abstract idea.
Dependent claims 2-8 and 10-12 do not include elements that amount to significantly more than the abstract idea because of the elements in those claims merely add extra-solution activity to the abstract idea.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 21 recites a system comprising: a modeling state, a queued state, a synchronized state, a changed state, an interrupted state, a failed state, and a deleted state. The specification is silent as to whether these components comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited system can be interpreted as software per se. Software is not one of the four categories of invention. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. Therefore, claim 21 is non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi (U.S. PGPUB No. 2020/0293421 A1) in view of Bosch et al. (U.S. PGPUB No. 2019/0082004 A1, hereinafter “Bosch”).

Regarding claim 1, Hamdi teaches a state system within a secure environment that enables deploying a solution to the secure network environment, the state system comprising:
a processor that determines a state of the solution as 
nodes interconnected within the secured network (Hamdi Fig. 2).
Hamdi fails to explicitly the state of a solution as modeling, queued, or synchronized; and depending on the state determined, taking an action to synchronize or fails the solution; and depending on the state determined, taking an action to synchronize or fails the solution. However, Bosch teaches the state of a solution as modeling (Bosch ¶0028), queued (Bosch ¶0030, i.e., adapting deployed applications from one state to the next), or synchronized (Bosch ¶0031, service records are used to update the deploy application); and depending on the state determined, taking an action to synchronize or fails the solution (Bosch ¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamdi by incorporating the teachings of Bosch. The motivation would be for providing flexibility in the deployment of an application in a cloud environment which would improve the operation and function of distributed applications in the cloud (Bosch ¶0005).

As to claim 2, Hamdi as modified by Bosch also teaches the state system of claim 1 further comprising if a user selects a solution to deploy, changing, by the processor, the state to queued (Hamdi ¶0081, i.e., the user can select one of the potential modifications to be implement, note that this action is optional based on the claim language).

As to claim 3, Hamdi as modified by Bosch also teaches the state system of claim 2, further comprising:
determining, by the processor, if the user selects to synchronize the solution (Bosch ¶0064); and if the user selects to synchronize the solution, synchronizing, by the processor, the solution (Bosch ¶0064, note that this action is optional based on the claim language).

As to claim 4, Hamdi as modified by Bosch also teaches the state system of claim 3, further comprising after determining if the user selects, determining, by the processor, if the solution can be synchronized and if the user selects and the solution can be synchronized, synchronizing, by the processor, the solution (Bosch ¶0064, note that this action is optional based on the claim language).

As to claim 6, Hamdi as modified by Bosch also teaches the state system of claim 4, further comprising determining, by the processor, any  interdependencies needed to synchronize the solution (Bosch ¶0043).

As to claim 7, Hamdi as modified by Bosch also teaches the state system of claim 1, further comprising if the user does not desire to synchronize the solution, failing, by the processor, the solution (Bosch ¶0065, note this action is optional based on the claim language).

As to claim 8, Hamdi as modified by Bosch also teaches the state system of claim 1, further comprising determining, by the processor, if the synchronization was interrupted (Bosch ¶0065).

Regarding claim 9, Hamdi teaches a state system within a secure environment that enables deploying a solution to the secure network environment, the state system comprising:
a processor that receives the solution to deploy (Hamdi ¶0081, i.e., the user can select one of the potential modifications to be implement).
Hamdi fails to explicitly teach queues the solution to deploy;
determines if a user selects to synchronize the solution;
if the user selects to synchronize the solution, synchronize the solution and determines if during synchronization was interrupted, determining if the solution was deployed from a model state or change state; and 
if the user does not select to synchronize the solution, failing, by the processor the solution.
However, Bosch teaches queues the solution to deploy (Bosch ¶0030, i.e., adapting deployed applications from one state to the next);
determines if a user selects to synchronize the solution (Bosch ¶0064);
if the user selects to synchronize the solution, synchronize the solution and determines if during synchronization was interrupted, determining if the solution was deployed from a model state or change state (Bosch ¶0062, i.e., change state, note this action is optional based on the claim language); and
if the user does not select to synchronize the solution, failing, by the processor the solution (Bosch ¶0065, note this action is optional based on the claim language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamdi by incorporating the teachings of Bosch. The motivation would be for providing flexibility in the deployment of an application in a cloud environment which would improve the operation and function of distributed applications in the cloud (Bosch ¶0005).

Claim 10 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi in view of Bosch, and further in view of Chandrashekar et al. (U.S. Patent No. 11,048,677 B1, hereinafter “Chandrashekar”).

As to claim 5, Hamdi as modified by Bosch teaches the state system of claim 4 but fails to explicitly teach wherein determining if the solution includes determining if the solution can be synchronized by looking to approval from an ITSM process. However, Chandrashekar teaches if the solution includes determining if the solution can be synchronized by looking to approval from an ITSM process (Chandrashekar Col 7 Ln 63 to Col 8 Ln 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamdi and Bosch by incorporating the teachings of Chandrashekar. The motivation would be for orchestrating self-healing actions on one or more clients (Chandrashekar Col 8 Ln 4-5).

Claim 11 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch in view of Hamdi.

	Regarding claim 21, Bosch teaches a state system enabling a user to make changes live in a network, the state system comprising:
	a modeling state where the user can add or remove user created profiles, nodes and channels (Bosch ¶0021, i.e., a model of services for one or more client endpoints);
	a queued state where the changes are queued for review (Bosch ¶¶0030-0031, i.e., adapting deployed applications from one state to the next including a feedback loop for review);
	a synchronized state where the changes were accepted after review and pushed through the network (Bosch ¶0031, i.e., service records are used to update the deployed application);
	a changed state where the changes were not accepted after review (Bosch ¶0062, i.e., rework application deployments);
	an interrupted state where the synchronized state was interrupted during synchronization (Bosch ¶0065).
Bosch fails to explicitly teach a failed state where there was a failure with an API; and a deleted state where the user was queuing the changes for deleted off the network. However, Hamdi teaches a failed state where there was a failure with an API; and a deleted state where the user was queuing the changes for deleted off the network (Hamdi ¶0061, i.e., a state of quarantining an asset or modifying a setting parameter of an asset, ¶0086, assets attributes include their respective APIs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosch by incorporating the teachings of Hamdi. The motivation would be for identifying, monitoring and managing solution systems within a computer environment. (Hamdi ¶0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157